     Case 1:18-cv-02427-RBJ Document 46-2 Filed 01/07/19 USDC Colorado Page 1 of 3



                                                                                                                Tammy Deloach
                                                                                                                  Sr. Paralegal



       November 16, 2018


       Matthew Buck
       Red Law
       445 Broadway Suite 126
       Denver, CO 80203

       Re: Charter Subscriber Information Request Dated 9/28/2018
       Charter Case ID: 63252

       Dear Matthew Buck,

       Charter Communications, Inc., (“Charter”) acknowledges receipt of the above referenced request for subscriber
       information. Pursuant to the specific obligations imposed by 18 U.S.C. §2703, this letter is to advise you that Charter
       investigated and was able to identify the attached information.

       Charter’s billing and customer records from which the above information is obtained are subject to human error and
       Charter cannot always guarantee the accuracy of such records. You should not rely solely on this information and
       should always independently corroborate the information Charter provides with other information you have concerning
       the identity of the individual.

       We understand this satisfies Charter’s obligations in this regard. If you would like to discuss this matter, please
       contact me at (314) 394-9746. When calling, please reference Charter case number 63252.

       Respectfully,



       Tammy Deloach, Sr. Paralegal
       tammy.deloach@charter.com
       www.charter.com/lea




12405 Powerscourt Dr., St. Louis, MO 63131 T: 314-394-9702 F: 314-909-0609 Email: leroc@charter.com
     Case 1:18-cv-02427-RBJ Document 46-2 Filed 01/07/19 USDC Colorado Page 2 of 3


       SUBSCRIBER RECORD
                                                     100, 9/24/2018 10:18:00 PM, Pacific
        Target Details                               100, 9/16/2018 12:01:00 AM, Pacific
                                                     100, 10/1/2018 12:01:00 AM, Pacific
        Subscriber Name:                HYE SONG
        Subscriber Address:             2124 5TH AVE, LOS ANGELES, CA 90018-1118




12405 Powerscourt Dr., St. Louis, MO 63131 T: 314-394-9702 F: 314-909-0609 Email: leroc@charter.com
     Case 1:18-cv-02427-RBJ Document 46-2 Filed 01/07/19 USDC Colorado Page 3 of 3


       STATE OF MISSOURI             )
                                     )
       COUNTY OF ST. LOUIS           )


                                   AFFIDAVIT OF RECORDS CUSTODIAN CERTIFYING RECORDS

                              PURSUANT TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

           I, Tammy Deloach, attest, under penalties of perjury by the laws of the United States of America pursuant to 28
       U.S.C. § 1746, that the information contained in this certification is true and correct.

           I am employed by Charter Communications, Inc., (Charter) and my title is Sr. Paralegal. Part of my job
       responsibilities is to review the records that Charter maintains relating to individual subscriber accounts to specific
       business records. I have reviewed the attached Charter records for                   .100, 9/24/2018 10:18:00 PM,
       Pacific;               .100, 9/16/2018 12:01:00 AM, Pacific;                 .100, 10/1/2018 12:01:00 AM, Pacific in
       response to a lawful request dated 9/28/2018 and issued to Charter Communications.

           I further state that:

         1. All records attached to this certificate were made at or near the time of the occurrence of the activity;
         2. These records are kept in the ordinary course of the regularly conducted business activity of Charter
             Communications and making such records is a regular practice of Charter Communications; and
         3. These records were generated by Charter Communications by an electronic process or system that produces
             an accurate result.

       FURTHER AFFIANT SAITH NOT.


       11/16/2018
       ________________                                                          _________________________
       Date                                                                      Tammy Deloach, Sr. Paralegal
                                                                                 Legal Response Operations Center
                                                                                 Charter Communications, Inc.
                                                                                 12405 Powerscourt Drive
                                                                                 St. Louis, Missouri 63131
                                                                                 tammy.deloach@charter.com
                                                                                 www.charter.com/lea




12405 Powerscourt Dr., St. Louis, MO 63131 T: 314-394-9702 F: 314-909-0609 Email: leroc@charter.com
